DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “computing device” for receiving, performing, calculating, and classifying.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification renders clear that this the “computing device” is a generic computer arrangement which may include generic computer elements (e.g. processor, memory, and I/O ports circa [0225]-[0229] citing PGPUB US 20180055408 A1, hereafter merely the specification), along with the algorithm/steps for performing the claimed functions.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
The term “lymphocytes” in claim 1 is being given the ordinary meaning thereof. Specifically this is interpreted by the examiner to be “A type of white blood cell in the immune system of jawed vertebrates; where Lymphocytes include natural killer cells (which function in cell-mediated, cytotoxic innate immunity), T cells (for cell-mediated, cytotoxic adaptive immunity), and B cells (for humoral, antibody-driven adaptive immunity)”. For compact prosecution purposes it is noted that this definition was chosen as it appears to be in line with the broadest reasonable interpretation of the term “lymphocytes” and is evidenced in the conclusion section of the Office Action mailed 12/14/2021. Additionally and to further compact prosecution the examiner notes that narrower interpretations of this term are possible (e.g. for some reason certain medical texts do not lump natural killer cells into this grouping altogether; likewise certain medical texts differentiate more clearly between the different lines of natural killer cells, B-cells, and T-cells and exclude some of these lines based on their function). However and in no event has the examiner interpreted “lymphocytes” to include other leukocytes not mentioned above.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 25-28, and 33-34 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.

Regarding claim 1, the claim recites “detecting, using the computing device, one or more lymphocytes separate from cancer within an image voxel in the diffusion MRI images based on the identified presence of at least one biomarker …. associated with the highly restricted isotropic diffusion fraction …”; however, this is not present in the originally filed specification. In more detail in order to establish this point the examiner notes that the term “lymphocytes” and derivatives thereof (e.g. lymph cells, lymph, T-cells, B-cells, natural killer cells, or even the genus/generic terms white blood cells or leukocytes which would cover non-lymphocyte immune cells) occur in very few places in the specification, specifically: [0072] cites that the microscope image shows various cell types including lymphocytes and which therefore contains no information about the claim limitation. [0168] describes that a voxel can contain many cell types including lymphocytes but does not give any information about the claimed limitation.  [0180] states that an image is more normal compared to various things such as lymphocytes and thus contains no information relevant to the claim limitations. Lastly, [0184] regards how “A combination of raw DBSI output, simulation results, and pathological staining allows for identification of lymphocytes, as well as separation of lymphocytes from PCa using D-Histo classification” which is the only section that overtly bares any further consideration.  However, this identification of lymphocytes also clearly requires “a combination of” factors including both “simulation results, and pathological staining” which render clear that the claim limitation that lymphocytes are determined from the biomarker as claimed is not adequately supported by the specification because what the applicant actually disclosed was using all of “raw DBSI output, simulation results, and pathological staining” to identify lymphocytes. Therefore the specification fails to describe in sufficient detail how to accomplish the above cited claimed function so as to fail to inform reader how to make or use an invention commensurate with the scope of the claims. As this limitation was both inadequately supported by the originally disclosure and was added by amendment the claim is held to contain new matter.
Claims 25-28 and 33-34 are also affected, at least by virtue of dependency.

Response to Arguments
Applicant’s arguments, see pages 12, filed 05/16/2022, with respect to the 112(a) rejection related to Gleason Grading and with respect to the 112 rejection of cancelled claim 34 have been fully considered and are persuasive.  The associated rejections of the previous office action have been withdrawn.
Applicant's arguments filed 05/16/2022 regarding the 112(a) rejection of claim 1 have been fully considered but they are not persuasive as follows:

The applicant demonstrates, through numerous references, that lymphocytes are associated with inflammation. The examiner was well aware of as much when they initially drafted the 112(a) rejection, acknowledges that the applicant’s cited support firmly establishes this as fact, but does not agree with the applicant’s other premise or conclusions drawn from this information. More specifically there are two issues that prevent the argument from being convincing and a further issue which bears mentioning as it may compact prosecution to iterate that art-based rejections for the sensing of inflammation would be raised if the examiner agreed with the applicant and followed their reasoning through to its logical conclusion. More specifically:
As a first issue, the applicant iterates on page 10 that they have chosen to be their own lexicographer and iterates on page 12 that [0168] is enough to inform the reader that they have redefined the term lymphocytes. This is not convincing because all [0168] states is “inflammatory cells (lymphocytes)” which is not enough, regardless of any amount of knowledge in the art, to clearly redefine the term lymphocytes to be inflammatory cells or to redefine inflammatory cells to be lymphocytes. This simply does not meet any criteria for disavowal of scope, definition of terms, etc. because it is not clear that this is intended to define the terms. Instead if read at face value it appears to be an example (e.g. as established by the applicant lymphocytes are a species of the genus of inflammatory cells, they are not the only ones, but they are most certainly relevant inflammatory cells both in general and specifically in the context of cancer, so the quote appears to iterate that this is an exemplary species of inflammatory cells). As such, and regardless of the clear showing of what is known in the art, the actual text being relied upon simply does not support any conclusion that there is a specific and clear definition that is being enforced by [0168].
As a second issue, even if we presumed that [0168] constituted a definition, it would be unclear if the applicant was narrowing the definition of inflammatory cells to be lymphocytes or broadening the definition of lymphocytes to be inflammatory cells. Since the applicant does not explain how their processing works with lymphocytes and does explain in multiple sections how their processing works with inflammatory cells it would appear to be the latter. As such the applicant’s argument would not convince the examiner that the specification was addressing lymphocytes instead of inflammatory cells and thus would not convince the examiner that the applicant’s specification adequately described the claimed subject matter.
Lastly and possibly most pressingly. There is a third way to consider this supposed definition which is a middle ground where it is presumed that the applicant is conflating the two terms and using them interchangeably. If this is the case or if the applicant is defining lymphocytes to be the broader term inflammatory cells, then the claims should be rejected over the prior art. More specifically, the examiner has noted on record (see the conclusion section of the previous office action) that the prior art does contain relevant teachings about the diffusivity of infiltrating inflammatory cells and does not contain specific teachings about lymphocytes. That is, see Song (of record) at [0078] and note that Song iterates that infiltrating inflammatory cells significantly reduce/restrict diffusivity. As such the examiner is left in a position where it appears that acquiescing to the applicant’s argument would not render the claims patentable but would instead simply exchange one grounds of rejection for another.
For compact prosecution purposes the examiner urges the applicant to either: 1) Amend the claims to recite inflammatory cells instead of lymphocytes if they view that to be the correct reading of the claim limitation. This will result in an art rejection being issued but will overcome the 112(a) issue because it will be clear that the claims are not regarding lymphocytes in particular and it is clear that the applicant’s disclosure addresses processing for inflammatory cells as a whole. Or 2) demonstrate clearly how the disclosure gives adequate written description for detecting lymphocytes using a highly restricted isotropic diffusion factor.
The applicant then concludes that the remaining claims are patentable by virtue of dependency; however and for the reasons iterated above, the examiner was not convinced by the foregoing argument and is therefore not convinced for the same reason with regards to the remining claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael S Kellogg whose telephone number is (571)270-7278. The examiner can normally be reached M-F 9am-1pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571)272-7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL S KELLOGG/               Examiner, Art Unit 3793                                                                                                                                                                                         
/KATHERINE L FERNANDEZ/               Primary Examiner, Art Unit 3793